Exhibit CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK The undersigned, the Chief Executive Officer of WaterPure International Inc, a Florida corporation (the "Company"), in accordance with the provisions of the Florida Business Corporation Act (the "Florida Law"), does hereby certify that, pursuant to the authority conferred upon the Board of Directors by the Articles of Incorporation of the Company, as amended, and pursuant to Section 607.0602 and following Sections of the Florida Law, the following resolution creating a series of Convertible Preferred Stock, was duly adopted on October 21, 2009: RESOLVED, that pursuant to the authority expressly granted to and vested in the Board of Directors of the Company by provisions of the Articles of Incorporation of the Company, as amended (the "Articles of Incorporation"), there hereby is created out of the shares of Preferred Stock, $.001 par value, of the Company authorized in the Articles of Amendment of the Articles of Incorporation, filed with the Secretary of State of the State of Florida on March 19, 2009 (the "Preferred Stock,"), a series of Preferred Stock of the Company, to be named "Series A Convertible Preferred Stock," consisting of One Hundred (100) shares, which series shall have the following designations, powers, preferences and relative and other special rights and the following qualifications, limitations and restrictions: 1.Designation; Number of Shares. The designation of said series of Preferred Stock shall be Series A Convertible Preferred Stock (the "Series A Preferred Stock").The number of shares of Series A Preferred Stock shall be 100.The shares of Series A Preferred Stock shall be issued as full shares and shall have a par value of $.001 per share.The Series A Preferred Stock shall rank (i) prior to the common stock, $.0001 par value (the "Common Stock"), and to all other classes and series of equity securities of the Company which by their terms do not rank senior to the Series A Preferred Stock ("Junior Stock") and (ii) junior to any class or series of equity securities which by its terms shall rank senior to the Series A Preferred Stock.The Series A Preferred Stock shall be subordinate to and rank junior to all indebtedness of the Company now or hereafter outstanding. 2.Dividends. The holders of record of shares of Series A Preferred Stock (each a "Holder" and collectively, the "Holders") shall be entitled to receive, out of any assets at the time legally available therefor, dividends at the rate of six percent (6%) of the Stated Value (as defined below) per share per annum (the "Dividend Payment"), payable semi-annually (June 30 and December 31) at the option of the Holder in cash or in shares of Common Stock.In the case of shares of Series A Preferred Stock outstanding for less than a semi-annual period, dividends shall be pro rated based on the portion of each semi-annual period during which such shares of Series A Preferred Stock are outstanding. Dividends on the Series A Preferred Stock shall be cumulative if funds are not legally available for payment on a semi-annual basis, and shall accrue and be payable at the end of the next semi-annual period during which the Company does have funds legally available for such payment.In the event the Holder determines to accept the Dividend Payment in shares of Common Stock, such shares of Common Stock shall be issued at the Conversion Price (as defined below).For purposes hereof, the term “Stated Value” shall mean $2,500.00 per share, subject to appropriate adjustment in the event of any stock dividend, stock split, stock distribution or combination, subdivision, reclassification or other corporate actions having similar effect with respect to the Series A Preferred Stock. 1 3.Royalty Payment. The Holders shall be entitled to receive a royalty payment of $.16 per share (the “Royalty Payment”) for each atmospheric water generator sold by the Company.Royalty Payments will be due to the Holders on the 15th and last day of each month for all sales made in the prior semi-monthly period. 4.Optional Conversion.
